                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

___________________________________

BRAD HAYNES,

       Plaintiff,

v.                                                         Civil Action No.:

UNION PACIFIC RAILROAD COMPANY

      Defendant.
___________________________________


                                        COMPLAINT

                                    NATURE OF ACTION

       1.      The plaintiff Brad Haynes brings this action against the defendant for violations

of the Federal Railway Safety Act, 49 U.S.C. Section 20109.

                                       JURISDICTION

       2.      This Court has subject matter jurisdiction in this case pursuant to the Federal

Railroad Safety Act, 49 U.S.C. Section 20109(b)(1)(A) (“FRSA”).

                                           PARTIES

       3.      The Plaintiff is a natural person and citizen of White Cloud, Doniphan County,

Kansas.

       4.      The defendant Union Pacific Railroad Company is a railroad carrier providing

railroad transportation, with a usual place of business in Omaha, Nebraska.




                                                1

            Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 1 of 6
                                             FACTS

       5.       During all times herein mentioned, the defendant Railroad Carrier was engaged in

interstate commerce by providing railroad transportation between the states of Kansas and

Missouri.

       6.       At the time of the defendant's FRSA violations, the plaintiff was employed by the

defendant Railroad as a welder, and qualified as an employee within the meaning of 49 U.S.C.

Section 20109.

       7.       Plaintiff had previously served the defendant UPRR as a Traveling Car Inspector

(TCI) for several months when his job was abolished by UPRR during the summer of 2017.

       8.       Following the abolishment of his TCI position, the plaintiff bid onto the lower

paying position as a welder.

       9.       In early 2018, the plaintiff applied for a now vacant TCI position with the

defendant.

       10.      Shortly after, the plaintiff interviewed for the open TCI position. During the

interview, he was asked if he would be willing to relocate to an area closer to the presumed

needed locations. Complainant responded that he was not opposed to the relocating.

       11.      During the plaintiff’s time as a carman welder, he routinely had one of the largest

and most consistent lists of “bad order cars” in Kansas City. A “bad order car” is one that does

not meet the requirements of the Federal Railroad Administration’s regulations and must be

pulled from service pending repair. During this time, the plaintiff also made several reports to the

Federal Railroad Administration regarding these bad order cars because he was not satisfied with

UPRR’s response to his reports to UPRR about UPRR forcing employees to keep running cars

that were defective and bad orders in violation of FRA regulations.



                                                 2

             Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 2 of 6
        12.     Following his interview for the TCI position, the plaintiff was informed that he

would not be awarded the position and instead it would go to a junior employee. UPRR informed

the plaintiff that he was not awarded the job because he was not the most qualified applicant.

        13.     Manager Christian Knapp later told other employees that the plaintiff was not

being awarded the position because he was not located close enough to the job sites, even though

the plaintiff had informed UPRR that he was not opposed to moving closer.

        14.     Over the next several months, the plaintiff learned that the person who had been

awarded the TCI position resided many hours further away from many of the call out locations

than the plaintiff.

        15.     The plaintiff alleges that he was denied the better paying position because of his

report of FRA defective, unsafe bad order cars to UPRR and his report of such cars to the FRA.

        16.     That UPPR failure to promote the plaintiff was pretextual in nature and was

retaliatory for his good faith report of safety conditions to his managers and the Federal Railroad

Administration.

        17.     As a result of UPRR’s conduct, the plaintiff suffered various economic harms as

well as emotional distress and mental anguish.



                                  FRSA CAUSE OF ACTION

        18.     The plaintiff adopts by reference and realleges each and every allegation set forth

in paragraphs 1 through 17 of this Complaint with the same force and effect as if set forth under

this cause of action.




                                                 3

           Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 3 of 6
         19.     The plaintiff engaged in protected activity under the FRSA when he reported

hazardous safety conditions to his managers and supervisors, and when he called and reported

hazardous safety conditions to the Federal Railroad Administration.

         20.     The defendant UPRR had knowledge of all the protected activities referenced

above.

         21.     The defendant UPRR took adverse or unfavorable actions against the plaintiff in

whole or in part due to his protected activities when it did not hire him to his previously held

position of TCI, and in turn hired another employee that resided farther than the plaintiff from

many of the worksites. In so doing, defendant acted with reckless disregard for the law and with

complete indifference to the plaintiff’s rights under the FRSA.

         22.     On April 18, 2018, the plaintiff filed a FRSA Complaint with the Secretary of

Labor’s Region VII OSHA Whistleblower Office. That was within 180 days from the date the

plaintiff became aware of the defendant Railroad's intent to take adverse or unfavorable

personnel action against him.

         23.     The Region VII OSHA Whistleblower Office investigated the complaint and

issued a ruling dismissing the complaint on April 5, 2019.

         24.     The plaintiff filed objections to the Secretary’s Findings and requested a hearing

before an Administrative Law Judge on April 19, 2019.

         25.     The plaintiff filed a Petition for Review with the Administrative Review Board on

April 8, 2021.

         26.     A final ruling has not been issued to date.




                                                   4

           Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 4 of 6
       27.        Pursuant to Section (d)(3) of the FRSA, the plaintiff has a statutory right to bring

an original action in a United States district court for a jury trial regarding the Railroad's

violations of the FRSA. 49 U.S.C. Section 20109(d)(3).

       28.        Pursuant to FRSA 49 U.S.C. 20109(d)(3), the plaintiff now is bringing this

original action at law and equity for de novo review by the United States District Court for the

Western District of Missouri, which Court has jurisdiction over this FRSA action without regard

to the amount in controversy.

       WHEREFORE, in order to encourage employees to freely report hazardous health and

safety violations without fear of any retaliation, thereby ensuring the Federal Rail Administration

has the necessary information to develop and administer an effective rail safety regulatory

program that promotes safety in every area of our nation’s railroad operations, the plaintiff

demands a Judgment under the FRSA for all relief necessary to make him whole, including but

not limited to:

                  1. Expungement of any references to disciplinary action taken by Defendant

Railroad;

                  2.   Reinstatement to Plaintiff’s TCI position;

                  3.   Lost benefits with interest;

                  4.   Lost wages with interest;

                  5.   Compensatory damages for economic losses due to defendant’s conduct;

                  6.    Compensatory damages for mental anguish and emotional distress due to

defendant’s conduct;

                  7.   The statutory maximum of punitive damages; and




                                                      5

            Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 5 of 6
                 8.   Special damages for all litigation costs including expert witness fees and

attorney fees.


PLAINTIFF DEMANDS TRIAL BY JURY.



                                     GROVES POWERS, LLC

                                     /s/ Steven L. Groves
                                     Steven L. Groves, #40827
                                     U.S. Bank Plaza
                                     505 N. 7th Street, #2010
                                     St. Louis. MO 63101
                                     Telephone: (314) 696-2300
                                     Facsimile: (314) 696- 2304
                                     Email: sgroves@grovespowers.com




                                                6

          Case 4:21-cv-00329-FJG Document 1 Filed 05/13/21 Page 6 of 6
